DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9: “electrode” should be replaced with “electrodes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first electrode of the impedance device further comprises a second detection electrode” in lines 1-2. Claim 1 also recites “the first electrode positioned on the elongated body and configured to generate an electric field and detect within the electric field” in lines 5-6, which indicates that the first electrode is a detection electrode. It is unclear how the second detection electrode is related to the first electrode. Is the first electrode the same as the second detection electrode? Or does 
Claim 5 recites “the first external electrode” in line 6. Claim 1 recites “the one external electrode” in line 13. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. Additionally, if they are different, there is insufficient antecedent basis for the limitation in line 6 of claim 5. 
Claim 9 recites “the second electrode positioned on the elongated body and configured to detect within the electric field comprising a first detection electrode” in lines 7-8. First, it is unclear whether the electric field comprises the first detection electrode or the second electrode comprises the first detection electrode. Second, it is unclear how the second electrode is related to the first detection electrode. Since the second electrode is configured to detect within the electric field, it is a detection electrode. Is the second electrode the same as the first detection electrode? Or does the second electrode comprise a further detection electrode? 
Claims 10-17 are rejected by virtue of their dependence from claim 9. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,729,385 A (Juncosa) (previously cited) in view of US 2002/0123674 A1 (Plicchi) and US 2010/0030086 A1 (Zielinski).
With regards to claim 1, Juncosa teaches an impedance system (Col. 1, lines 7-12), wherein the impedance system comprises: an impedance device comprising: an elongated body comprising a distal end (Fig. 2: probe 10), the distal end configured for (Col. 2, lines 58-64 discloses the probe 10 being configured to be located within an epithelial cavity 11; also see Col. 2, lines 11-25), a first electrode positioned on the elongated body and configured to generate an electric field (Fig. 2 and Col. 4, lines 35-40: electrode 17 generates an electric potential), and a second electrode positioned on the elongated body and configured to detect within the electric field (Fig. 2 and Col. 4, lines 35-40: electrode 16 is a measuring electrode); and one or more external electrodes (Fig. 5 and Col. 4, lines 41-47: probe 12 contains a measuring electrode and a working electrode) of which one external electrode of the one or more external electrodes is configured to generate the electric field in conjunction with the first electrode of the impedance device (Col. 4, lines 41-45: working electrode of probe 12); wherein when the first electrode and the one external electrode configured to generate the electric field are activated such that an electric field is generated, the second electrode of the impedance device operates to detect one or more impedance measurements within the electric field (Col. 4, lines 32-59, specifically lines 52-55).
Juncosa fails to disclose that the first electrode is configured to detect within the electric field. 
In a related impedance system, Plicchi discloses a first electrode and a second electrode (Figs. 3, 3a and ¶ [0057] disclose a tripolar measurement system with electrodes 3 and 103), wherein the first electrode is configured to both generate an electric field and detect within the electric field (Fig. 3 and ¶ [0057] depicts electrode 3 for both generating an electric field and measuring the bioelectric impedance of the portion of the pulmonary tissue between electrode 3 and container 1; also see Fig. 3 with regards to the input of the signal from electrode 3 to amplifier 10, which indicates that the electrode 3 also detects), and the second electrode is configured to detect within the electric field (Fig. 3 and ¶ [0057] electrode 103 measures a potential produced by the current impulse and proportional to the bioelectric impedance). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the first electrode 17 of Juncosa such that it can both generate an electric field and detect within the electric field as taught by Plicchi. The motivation would have been to provide another bioelectric impedance measurement, so as to provide a more complete diagnostic analysis of the properties of the organ. 
The combination of Juncosa in view of Plicchi fails to teach that the impedance device operates to detect one or more conductance measurements within the electric field. 
In a related impedance system, Zielinski teaches that, because the reciprocal of impedance values are conductance values, conductance values may be determined from impedance values (¶ [0126] of Zielinksi). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the impedance detection of Juncosa in view of Plicchi to incorporate the determination of electrical conductance as taught by Zielinski. The motivation would have been to provide a more complete diagnostic analysis of the properties of the organ. 

Regarding claim 2, the above combination teaches or suggests the impedance system of claim 1, wherein the one external electrode is coupled with an item external to  (Col. 3, lines 50-57 and Fig. 2 of Juncosa: electrodes of probe 12 are disposed on a sheath located around a rod-like member 21; also see Col. 3, lines 8-25 of Juncosa).

Regarding claim 3, the above combination teaches or suggests the impedance system of claim 2, wherein the item external to the impedance device is selected from a group consisting of a patch, a sheath, and a clip (Fig. 2 of Juncosa: electrodes of probe 12 are disposed on a sheath located around a rod-like member 21; also see Col. 3, lines 8-25 of Juncosa). 

Regarding claim 4, the above combination teaches or suggests the first electrode of the impedance device further comprises a second detection electrode and, when the electric field is generated, the first electrode is operable to detect one or more impedance measurements within the electric field (see the above 103 analysis regarding the electrode 17 of Juncosa in view of Plicchi; see Fig. 3 and ¶ [0057] of Plicchi, wherein the electrode 3 is configured to operate as a detection electrode for impedance measurements). 
The above combination is silent regarding whether the impedance measurement is a conductance measurement. 
In a related impedance system, Zielinski teaches that, because the reciprocal of impedance values are conductance values, conductance values may be determined from impedance values (¶ [0126] of Zielinksi). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the impedance 

Regarding claim 5, the above combination teaches or suggests the impedance system of claim 1, wherein: the one or more external electrodes comprise a second external electrode (Fig. 5 and Col. 4, lines 41-47 of Juncosa disclose a measuring electrode of probe 12), the second external electrode comprising a detection electrode (Col. 5, lines 41-47 of Juncosa disclose the measuring electrode of probe 12 being an input to differential amplifier 31); and when the first electrode and the first external electrode are activated such that the electric field is generated, the second external electrode operates to detect one or more conductance measurements within the electric field (Juncosa: Col. 4, lines 33-51, specifically lines 45-47; see the above 103 analysis regarding the impedance measurements of Juncosa in view of Plicchi and Zielinski).

With regards to claim 9, Juncosa teaches an impedance system (Col. 1, lines 7-12), wherein the impedance system comprises: an impedance device comprising: an elongated body comprising a distal end (Fig. 2: probe 10), the distal end configured for advancement through a mammalian luminal organ (Col. 2, lines 58-64 discloses the probe 10 being configured to be located within an epithelial cavity 11; also see Col. 2, lines 11-25), a first electrode positioned on the elongated body and configured to generate an electric field (Fig. 2 and Col. 4, lines 35-40: electrode 17 generates an electric potential), and a second electrode positioned on the elongated body and configured to detect within the electric field comprising a first detection electrode (Fig. 2 and Col. 4, lines 35-40: electrode 16 is a measuring electrode); and one or more external electrodes (Fig. 5 and Col. 4, lines 41-47: probe 12 contains a measuring electrode and a working electrode) of which one external electrode of the one or more external electrodes is configured to generate the electric field in conjunction with the first electrode of the impedance device (Col. 4, lines 41-45: working electrode of probe 12); wherein when the first electrode and the one external electrode configured to generate the electric field are activated such that an electric field is generated, the second electrode of the impedance device operates to detect one or more impedance measurements within the electric field (Col. 4, lines 32-59, specifically lines 52-55).
Although Juncosa teaches a tetrapolar arrangement in which the second electrode of the impedance device and a second external electrode operate to detect the measurements within the electric field (Col. 4, lines 32-59 and Figs. 5, 6A, and 6B) Juncosa fails to teach that the first electrode is configured to detect within the electric field, and a single external electrode configured to both generate an electric field and detect one or more conductance measurements within the electric field, and that the second electrode of the impedance device and the single external electrode operate to detect the one or more conductance measurements within the electric field. 
In a related impedance system, Plicchi discloses a first electrode and a second electrode (Figs. 3, 3a and ¶ [0057] disclose a tripolar measurement system with electrodes 3 and 103), wherein the first electrode is configured to both generate an electric field and detect within the electric field (Fig. 3 and ¶ [0057] depicts electrode 3 for both generating an electric field and measuring the bioelectric impedance of the portion of the pulmonary tissue between electrode 3 and container 1; also see Fig. 3 with regards to the input of the signal from electrode 3 to amplifier 10, which indicates that the electrode 3 also detects), and the second electrode is configured to detect within the electric field (Fig. 3 and ¶ [0057] electrode 103 measures a potential produced by the current impulse and proportional to the bioelectric impedance). Plicchi further discloses a single separate electrode (Fig. 3 and ¶ [0057] disclose that electrodes 3’ and 103’ coincide with reference electrode constituted by the external body of the container 1) configured to both generate an electric field (¶ [0057] discloses the current impulses fed between the electrode 3 and reference electrode to generate the electric field) and detect one or more impedance measurements within the electric field (¶ [0057] discloses the measurement of impedance between the electrode 3 and the reference electrode of container 1) and that the second electrode of the impedance device and the single separate electrode operate to detect the one or more conductance measurements within the electric field (¶ [0057] discloses the impedance being measured between electrode 103 and reference electrode). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the tetrapolar arrangement with two external electrodes of Juncosa to incorporate a tripolar arrangement with one external electrode and a first electrode for both signal generating and signal detecting as taught by Plicchi. Because both tetrapolar and tripolar arrangements are capable of measuring an impedance, it would have been the simple substitution of one known equivalent element for another to obtain predictable results.
conductance measurements within the electric field. 
In a related impedance system, Zielinski teaches that, because the reciprocal of impedance values are conductance values, conductance values may be determined from impedance values (¶ [0126] of Zielinksi). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the impedance detection of Juncosa in view of Plicchi to incorporate the determination of electrical conductance as taught by Zielinski. The motivation would have been to provide a more complete diagnostic analysis of the properties of the organ. 

Regarding claim 14, the above combination teaches or suggests the impedance system of claim 9, wherein the single external electrode is coupled with an item external to the impedance device (see above 103 analysis regarding the external electrodes of Juncosa as modified by Plicchi; Col. 3, lines 50-57 and Fig. 2 of Juncosa: electrodes of probe 12 are disposed on a sheath located around a rod-like member 21; also see Col. 3, lines 8-25 of Juncosa).

Regarding claim 15, the above combination teaches or suggests the impedance system of claim 14, wherein the item external to the impedance device is selected from a group consisting of a patch, a sheath, and a clip (Fig. 2 of Juncosa: electrodes of probe 12 are disposed on a sheath located around a rod-like member 21; also see Col. 3, lines 8-25 of Juncosa). 

Regarding claim 16, the above combination teaches or suggests the impedance system of claim 9, further comprising a second device selected from a group consisting of: a guide catheter, a stent, a valve device, a lead, a needle, a diagnostic device, a therapeutic device, an injection source, and a vacuum source; wherein the second device, the impedance device, and the single electrode are in communication with one another to facilitate a coordinated operation thereof (Juncosa: Fig. 5 and Col. 4, lines 41-47: probe 12 contains a measuring electrode and a working electrode, wherein the probe 12 also contains a lead wire—see Col. 3, lines 26-35). 


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juncosa in view of Plicchi and Zielinski, as applied to claim 1 above, and further in view of US 2004/0230131 A1 (Kassab 2004) (previously cited).
Regarding claim 6, the above combination teaches or suggests the impedance system of claim 1. 
The above combination further teaches a data acquisition and processing system in communication with the impedance device (Juncosa: Fig. 1: Microcomputer 33), the data acquisition and processing system operable to receive the one or more conductance measurements from the second electrode (see above 103 analysis regarding the conductance measurements; see Juncosa: Col. 4, line 60 to Col. 5, line 3: wherein the microcomputer receives the impedance values).

In a related impedance device, Kassab 2004 teaches calculating a parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at least in part on the one or more conductance measurements obtained from the second electrode (¶¶ [0068]-[0074], wherein cross-sectional area [CSA] is determined). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the microcomputer of Juncosa to incorporate calculating a parameter of a mammalian luminal organ as taught by Kassab 2004. The motivation would have been to provide a CSA value to determine if the target site is thickened or stenosed, thereby providing a more complete diagnostic analysis of the organ.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juncosa in view of Plicchi and Zielinski, as applied to claim 1 above, and further in view of US 8,738,124 B2 (Davies) (previously cited).
Regarding claim 7, the above combination teaches or suggests the impedance system of claim 1.
The above combination fails to teach that the impedance device further comprises a third electrode positioned on the elongated body and configured to detect the electric field generated by the first electrode and the at least one external electrode. 
(Col. 31, line 66 to Col. 32, line 25: probe 400 has multiple surface electrodes 451 used to measure DC or AC voltages, wherein the reference of the current passing electrodes 452 is made to a ductal probe 430—see Col. 31, lines 23-38). 
It have been obvious for one of ordinary skill in the art at the time of the invention to have modified the impedance device of Juncosa to incorporate a third electrode configured to detect the electric field generated by the first electrode and the at least one external electrode as taught by Davies. The motivation would have been to provide multiple impedance readings along different locations of the organ, thereby characterizing different parts of the tissue at once. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juncosa in view of Plicchi, Zielinski, and Davies, as applied to claim 7 above, and further in view of Kassab 2004. 
Regarding claim 8, the above combination teaches or suggests the impedance system of claim 7. Juncosa further teaches a data acquisition and processing system in communication with the impedance device (Juncosa: Fig. 1: Microcomputer 33).
The above combination fails to teach that the data acquisition and processing system is to: receive the one or more conductance measurements from the second and third electrodes of the impedance device; and calculate a parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at 
In a related impedance device, Kassab 2004 teaches receiving one or more conductance measurements from second and third electrodes of the impedance device (¶ [0068]); and calculating a parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at least in part on the one or more conductance measurements obtained from the second and third electrodes (¶¶ [0068]-[0074], wherein cross-sectional area [CSA] is determined). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the microcomputer of Juncosa to incorporate receiving the one or more conductance measurements from the second and third electrodes of the impedance device and calculating a parameter of a mammalian luminal organ as taught by Kassab 2004. The motivation would have been to provide a CSA value to determine if the target site is thickened or stenosed, thereby providing a more complete diagnostic analysis of the organ.

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juncosa in view of Plicchi and Zielinski, as applied to claim 9 above, and further in view of Kassab 2004.
Regarding claim 10, the above combination teaches or suggests the impedance system of claim 9. 
The above combination further teaches a data acquisition and processing system in communication with the impedance device and the single external electrode (Juncosa: Fig. 1: Microcomputer 33), the data acquisition and processing system operable to: receive the one or more conductance measurements from the second electrode and the single external electrode configured to detect the one or more conductance measurements (see above 103 analysis regarding the conductance measurements; see Juncosa: Col. 4, line 60 to Col. 5, line 3: wherein the microcomputer receives the impedance values).
The above combination fails to teach that the data acquisition and processing system is operable to calculate a first parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at least in part on the one or more conductance measurements obtained from the second electrode and the at least one external electrode configured to detect one or more conductance measurements.
In a related impedance device, Kassab 2004 teaches calculating a parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at least in part on the one or more conductance measurements obtained from a second electrode and a single external electrode configured to detect the one or more conductance measurements (¶¶ [0068]-[0074], wherein cross-sectional area [CSA] is determined). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the microcomputer of Juncosa to incorporate calculating a first parameter of a mammalian luminal organ as taught by Kassab 2004. The motivation would have been to provide a CSA value to determine if the target site is thickened or stenosed, thereby providing a more complete diagnostic analysis of the organ.

Regarding claim 11, the above combination teaches or suggests that the first parameter of a mammalian luminal organ is selected from the group consisting of a cross-sectional area, a pressure, a wall thickness, and a flow data on fluid flowing therethrough (Kassab 2004: ¶¶ [0068]-[0074], wherein cross-sectional area [CSA] is determined).

Regarding claim 12, the above combination fails to teach that the data acquisition and processing system is further operable to calculate a second parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at least in part on the first parameter.
In the related impedance device, Kassab 2004 teaches calculating a second parameter of a mammalian luminal organ in which the distal end of the impedance device is positioned based at least in part on the first parameter (¶ [0094], wherein compliance, tension, strain, etc. are determined from the CSA determination).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the microcomputer of Juncosa to incorporate calculating a second parameter of a mammalian luminal organ as taught by Kassab 2004. The motivation would have been to provide mechanical characteristics, thereby providing a more complete diagnostic analysis of the organ. 

Regarding claim 13, the above combination teaches or suggests that the second parameter is selected from a group consisting of a vessel compliance, a (¶ [0094] of Kassab 2004; see the above 103 analysis regarding the combination of Juncosa in view of Kassab 2004). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juncosa in view of Plicchi, Zielinski, and Kassab 2004, as applied to claim 10 above, and further in view of 5,800,350 A (Coppleson) (previously cited)
Regarding claim 17, the above combination teaches or suggests a processor and a storage medium, both of which are in communication with the data acquisition and processing system (Juncosa: Fig. 1: disc drive 34 is both a storage medium and a processor of discs). 
The above combination fails to teach a power source coupled with the data acquisition and processing system. 
In a related impedance device, Coppleson teaches a power source coupled with the data acquisition and processing system (Col. 11, lines 30-36). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the data acquisition and processing system of Juncosa to incorporate a power supply as taught by Coppleson. The motivation would have been to provide power to the various components so that they can function.

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juncosa in view of Plicchi, Zielinksi, and Kassab 2004.
Regarding claim 18, Juncosa teaches a method of using an impedance system (Col. 1, lines 7-12), the method comprising the steps of: introducing at least part of an impedance device of an impedance system into a mammalian luminal organ of a mammalian body (Fig. 5; also see Col. 2, lines 11-20; also see Col. 2, line 65 to Col. 3, line 7), the impedance device comprising: an elongated body (Fig. 2: probe 10), a first electrode positioned on the elongated body and configured to generate an electric field (Fig. 2 and Col. 4, lines 35-40: electrode 17 generates an electric potential), and a second electrode positioned on the elongated body and comprising a first detection electrode (Fig. 2 and Col. 4, lines 35-40: electrode 16 is a measuring electrode); positioning one or more external electrodes on or within the mammalian body (Fig. 5: probe 12; also see Col. 2, line 14-17), at least one of which is configured to generate the electric field in conjunction with the first electrode of the impedance device (Col. 4, lines 41-45: working electrode of probe 12) and wherein each of the one or more external electrodes are independent of the elongated body of the impedance device (Fig. 5: probe 12 is independent from the probe 10); providing electrical current to the at least one external electrode configured to generate the electric field and the first electrode of the impedance device to generate the electric field (Col. 4, lines 35-45); obtaining one or more impedance measurements within the electric field using the second electrode of the impedance device (Col.  4, lines 35-59; the Examiner notes that Col. 4, lines 35-52 discloses the use of the working electrode of probe 12 in order to obtain the impedance measurement).
Juncosa fails to disclose that the first electrode is configured to detect within the electric field. 
(Figs. 3, 3a and ¶ [0057] disclose a tripolar measurement system with electrodes 3 and 103), wherein the first electrode is configured to both generate an electric field and detect within the electric field (Fig. 3 and ¶ [0057] depicts electrode 3 for both generating an electric field and measuring the bioelectric impedance of the portion of the pulmonary tissue between electrode 3 and container 1; also see Fig. 3 with regards to the input of the signal from electrode 3 to amplifier 10, which indicates that the electrode 3 also detects), and the second electrode is configured to detect within the electric field (Fig. 3 and ¶ [0057] electrode 103 measures a potential produced by the current impulse and proportional to the bioelectric impedance). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the first electrode 17 of Juncosa such that it can both generate an electric field and detect within the electric field as taught by Plicchi. The motivation would have been to provide another bioelectric impedance measurement, so as to provide a more complete diagnostic analysis of the properties of the organ. 
The combination of Juncosa in view of Plicchi fails to teach that the impedance device operates to detect one or more conductance measurements within the electric field. 
In a related impedance system, Zielinski teaches that, because the reciprocal of impedance values are conductance values, conductance values may be determined from impedance values (¶ [0126] of Zielinksi). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the impedance 
The above combination fails to teach calculating a first parameter of the mammalian luminal organ using the one or more conductance measurements.
In a related impedance device, Kassab 2004 teaches calculating a first parameter of a mammalian luminal organ using the one or more conductance measurements (¶¶ [0068]-[0074], wherein cross-sectional area [CSA] is determined). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the method of Juncosa to incorporate calculating a parameter of a mammalian luminal organ as taught by Kassab 2004. The motivation would have been to provide a CSA value to determine if the target site is thickened or stenosed, thereby providing a more complete diagnostic analysis of the organ.

Regarding claim 19, the above combination teaches or suggests that the step of obtaining one or more conductance measurements within the electric field further comprises using the first electrode of the impedance device (Juncosa: Fig. 2 and Col. 4, lines 35-40: electrode 17 generates an electric potential used for determining the impedance; also see the above 103 analysis regarding determining the conductance measurement) and that the first electrode is configured to detect one or more impedance measurements within the electric field (see the above 103 analysis regarding the electrode 17 of Juncosa in view of Plicchi; see Fig. 3 and ¶ [0057] of Plicchi, wherein the electrode 3 is configured to operate as a detection electrode for impedance measurements). 
The above combination is silent regarding whether the impedance measurement is a conductance measurement. 
In a related impedance system, Zielinski teaches that, because the reciprocal of impedance values are conductance values, conductance values may be determined from impedance values (¶ [0126] of Zielinksi). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the impedance detection of Juncosa in view of Plicchi to incorporate the determination of electrical conductance as taught by Zielinski. The motivation would have been to provide a more complete diagnostic analysis of the properties of the organ. 

Regarding claim 20, the above combination further teaches that the one or more external electrodes comprise a first external electrode and a second external electrode (Juncosa: Fig. 5 and Col. 4, lines 41-47: probe 12 contains a measuring electrode and a working electrode), with the first external electrode configured to generate the electric field in conjunction with the first electrode of the impedance device (Juncosa: Col. 4, lines 41-45: working electrode of probe 12) and the second external electrode comprising a second detection electrode (Juncosa: Col. 4, lines 45-48: measuring electrode of probe 12); and the step of obtaining one or more conductance measurements within the electric field further comprises using the second external electrode (see above 103 analysis regarding determining the conductance measurements from the impedance measurements; also see Juncosa: Col. 4, lines 33-59).
Response to Arguments
	Objection to Claims
	There are new grounds of objections to the claims necessitated by the claim amendments filed 01/06/2021. 
	
	Objections to the Specification
	In view of the amendments to the specification filed 01/06/2021, the objections to specification were withdrawn. 

	Rejections under 35 U.S.C. § 112, First Paragraph
	In view of the claim amendments filed 01/06/2021, the rejections under 35 U.S.C. §112, first paragraph were withdrawn. 

Rejections under 35 U.S.C. § 112, Second Paragraph
There are new grounds of rejections under 35 U.S.C. § 112, Second Paragraph necessitated by the claim amendments filed 01/06/2021. 
	
	Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
In particular, Plicchi discloses a first electrode and a second electrode (Figs. 3, 3a and ¶ [0057] disclose a tripolar measurement system with electrodes 3 and 103), wherein the first electrode is configured to both generate an electric field and detect within the electric field (Fig. 3 and ¶ [0057] depicts electrode 3 for both generating an electric field and measuring the bioelectric impedance of the portion of the pulmonary tissue between electrode 3 and container 1; also see Fig. 3 with regards to the input of the signal from electrode 3 to amplifier 10, which indicates that the electrode 3 also detects), and the second electrode is configured to detect within the electric field (Fig. 3 and ¶ [0057] electrode 103 measures a potential produced by the current impulse and proportional to the bioelectric impedance). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the first electrode 17 of Juncosa such that it can both generate an electric field and detect within the electric field as taught by Plicchi. The motivation would have been to provide another bioelectric impedance measurement, so as to provide a more complete diagnostic analysis of the properties of the organ.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791